Title: Instructions to Lieutenant Colonel John Green, 18 October 1777
From: Washington, George
To: Green, John



sir
[Worcester Township, Pa., 18 October 1777]

You are immediately to proceed with the Troops under your command by the shortest Route to Bristol, where you will cross the Deleware & continue your March by way of Haddonfield to Red Bank, from whence you are to go over to fort Mifflin & do every thing in your power for the Support & defence of that Garrison.
You will take no baggage but what is absolutely necessary, & your March should be execut’d with the greatest secrecy & dispatch—I have nothing further to add, than that I expect every thing in the defence of this important Pass, from the Unanimous Council & Joint Exertions of the Commodore & Officers at the different Posts. Given at Head Qrs Worcester Township Octr 18th 1777.

G.W.

